Citation Nr: 0324423	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher evaluation for a right wrist 
disability, initially assigned a 10 percent rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1978 to September 
1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for a left hip disability and granted service 
connection for traumatic arthritis of the right wrist as 
residuals of a scaphoid fracture and assigned a 10 percent 
rating, effective from October 1999.  An April 2001 RO rating 
decision granted service connection for a left hip condition.  
Hence, the issue of service connection for a left hip 
disability is not for appellate consideration.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A review of the record 
does not show that the veteran has been provided with this 
notice.

A service department medical record shows that the veteran 
underwent a nerve conduction study of the right upper 
extremity in October 2001.  The report of this study notes 
the presence of neurological deficits of the right median 
nerve.  The overall evidence leaves the Board uncertain as to 
the etiology of this condition and as to the severity of the 
service-connected right wrist condition.  VA has the duty to 
provide the veteran with an examination to obtain sufficient 
clinical findings to determine the severity of the right 
wrist disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2002).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(2001) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claim for a 
higher rating for the right wrist 
condition.  This notice should advise him 
of the evidence that he must submit and 
of the evidence VA will attempt to 
obtain.

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
the severity of the right wrist condition 
and to obtain an opinion as to the 
etiology of any neurological deficits of 
the right median nerve.  The examiner 
should opine on the severity of the right 
wrist condition, including any functional 
impairment caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness of the 
right wrist.  The examiner should be 
asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the right wrist 
is used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The examiner should support 
the opinions by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

The examiner should also express an 
opinion as to whether any neurological 
deficits found are related to the 
service-connected right wrist disability 
or to another condition, such as the 
veteran's non-service-connected right 
shoulder disability.

3.  After the above development, the RO 
should review the claim for an increased 
evaluation for the right wrist condition, 
initially assigned a 10 percent rating.  
This review should consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



